Citation Nr: 1642865	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  04-12 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.

2.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the right knee.

3.  Entitlement to an evaluation in excess of 10 percent for chondromalacia patella of the left knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse

ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1973 to August 1977 and from September 1977 to September 1993.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

As an initial matter, for purposes of clarification, the Board notes that only the November 2002 rating decision is on appeal; previous remands have indicated that both a November 2002 and May 2005 rating decision were on appeal.  With regard to the Veteran's claim for service connection for a cervical spine disability, which was initially denied in the November 2002 rating decision, the Veteran filed a timely September 2003 Notice of Disagreement.  The RO failed to provide him with a Statement of the Case addressing this issue; however, following a March 2004 Statement of the Case which addressed other issues, the Veteran filed an April 2004 Form 9 in which he included his claim for a cervical spine disability.  The Board treated that Form 9 as a new claim and denied his claim for a cervical spine disability in a May 2005 rating decision.  Because the RO failed to provide the Veteran with a Statement of the Case following his submission of a timely Notice of Disagreement, the RO erred by treated the Form 9 as a new claim.  Therefore, only the November 2002 rating decision is on appeal.

In December 2006, the Veteran and his spouse testified at a hearing before a local Decision Review Officer and in September 2008 the Veteran and his spouse testified at a hearing before the undersigned Acting Veterans Law Judge.  Transcripts of both hearings are of record.

The Board remanded the Veteran's claims in April 2009, March 2012, July 2013, October 2014, and November 2015.


REMAND

While the Board regrets the further delay, an additional remand is required to comply with VA's duty to assist the Veteran and to comply with the Board's previous remand directives.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that RO compliance with remand directives is not discretionary or optional and that the Board errs as a matter of law when it fails to ensure remand compliance).

Service Connection for a Cervical Spine Disability

In November 2015, the Veteran's claim for service connection for a cervical spine disability was remanded to obtain a new medical opinion.  Specifically, the Board found that the February 2015 medical opinion failed to acknowledge the Veteran's January 1993 in-service complaint of neck soreness, as required by the Board's July 2013 and October 2014 remand directives.  The Veteran was afforded a March 2016 VA cervical spine examination and the examiner provided a negative medical opinion.  Although the medical opinion addressed the January 1993 in-service complaint of neck soreness, it which was based, at least in part, on a lack of corroborating medical evidence during service.  Specifically, the examiner noted that the Veteran's service treatment records did not show evidence of a May 1989 "whiplash injury" and that the service treatment records were silent for cervical spine related problems.  Significantly, the Veteran reported seeking medical care at Fort Sill following the motor vehicle accident; the Board attempted to obtain these records but they were unable to be located and the Veteran was informed of such in accordance with VA regulation.  While there is no medical evidence of in-service treatment for a cervical spine disability, the evidence of record does contain a May 1989 police accident report from when the Veteran was struck from behind by another car.  Moreover, the evidence also contains a June 1996 treatment note which reflects the Veteran was experiencing neck pain from a reported whiplash injury he incurred several years prior.  Based on the foregoing, the Board finds a remand is required because the examiner neglected to consider and discuss the Veteran's credible lay statements regarding the onset of neck pain and continuity of symptomatology following separation from active service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (finding that an examiner "failed to consider whether [] lay statements presented sufficient evidence of etiology of [the veteran's] disability such that his claim of service connection could be proven").  

Increased Ratings for Bilateral Knee Disabilities

Pursuant to the Board's November 2015 remand directives, which mirrored the Board's October 2014 remand directives, the Veteran was afforded a March 2016 VA examination to assess the severity of his bilateral knee disabilities.  The remand instructions required the examiner to: (1) report the point, if any, at which the Veteran's reported knee flare-ups or pain caused functional impairment; and (2) to determine whether there was clinical evidence of instability.  With regard to instability, if the examiner found no clinical evidence of instability, he or she was instructed to discuss the Veteran's lay statements that he experienced instability and reconcile these statements with the conflicting objective medical evidence of record.  The examiner was also required to comment on the December 2014 VA examiner's findings of bilateral crepitus and a positive patellar apprehension test and to discuss whether either of those findings lent support to the Veteran's claims of instability.  If the examiner did find clinical evidence of instability on examination, he or she was also required to opine as to whether the instability was mild, moderate, or severe throughout the period of the claim (from April 2002 to the present).

At a March 2016 VA knee examination, the examiner found mild medial lateral instability of the bilateral knees consistent with osteoarthritis.  The examiner indicated that the Veteran did not express "apprehension" or verbally inform the examiner of significant discomfort when his patella was translated mediolaterally.  Because the examiner was unable to reproduce a positive patellar instability test, namely patellar apprehension signs, he or she was unable to speculate as to the December 2014 VA examiner's findings.  Additionally, the examiner was unable to describe the Veteran's functional loss during flare-ups in terms of range of motion without speculating, yet failed to provide a rationale.  The examiner neglected to comment on the medical evidence of bilateral crepitus shown on the December 2014 examination, which was also present at the March 2016 examination, and whether objective evidence of crepitus at the December 2014 examination lent support to the Veteran's claim of instability.

The Board also notes that recently, the U.S. Court of Appeals for Veterans Claims determined that the final sentence of 38 C.F.R. § 4.59 (2016) requires that VA examinations include joint testing for pain on active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 166 (2016).  The March 2016 VA examination report does not contain the results of all required range of motion testing, and the examiner did not indicate that he or she was unable to conduct the required testing.

Based on the foregoing, a new examination with adequate medical opinions is required.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should also be completed, to include all VA treatment records from March 2016 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from March 2016 to the present.

2.  Then, afford the Veteran a VA examination by an examiner with sufficient expertise to determine the current degree of severity of the Veteran's service-connected bilateral knee disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure that the examiner provides all information required for rating purposes.

The examiner must conduct range of motion testing for both knees and must record:

* range of active motion;

* range of passive motion;

* range of motion with weight-bearing; and

* range of motion without weight-bearing.

If the examiner is unable to conduct the required range of motion testing, he or she should clearly explain why that is so.

The examiner must also specifically provide opinions on the following:

* What, if any, is the additional range of motion loss (in degrees) of right and left knee flexion and/or extension due to any weakened movement, excess fatigability, incoordination, flare-ups, and/or pain.

* What is the significance of a positive patellar apprehension test at the December 2014 examination and does this finding lend support to the Veteran's claim of instability at that examination.

* What is the significance of objective medical evidence of crepitus at the December 2014 examination and does this finding lend support to the Veteran's claim of instability at that examination.

* Whether there is subluxation or instability found on examination in either knee and, if present, the degree of severity (mild, moderate, severe).

If the examiner is unable to provide any requested opinion without resorting to speculation, he or she should expressly indicate this and provide an explanation as to what, if any, additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

3.  Next, obtain a medical opinion, from a physician with sufficient expertise other than the one who provided the March 2016 opinion, to determine the etiology of the Veteran's cervical spine disability.

The evidence of record, to include a copy of this remand, must be reviewed by the physician.  Following a thorough review of the record, with respect to each cervical spine disability identified during the period of the claim (i.e., any cervical spine disability diagnosed since April 2002), the physician must determine:

* Whether it is at least as likely as not (50 percent probability) that any cervical spine disability diagnosed since April 2002 began in or is otherwise etiologically related to the Veteran's active duty service.

In formulating the above-requested opinion, the examiner must acknowledge and discuss:

* The Veteran's reported May 1989 whiplash injury during service due to a verified motor vehicle accident;

* The Veteran's credible lay reports of treatment for neck pain immediately following the May 1989 motor vehicle accident and of continued neck pain since then; and

* A January 1993 in-service complaint of neck soreness.

The Board notes that the evidence of record includes, among other evidence, a police accident report from the Veteran's motor vehicle accident occurring in May 1989; a June 1996 treatment record wherein the Veteran reported a whiplash injury several years prior; a January 2005 VA treatment note indicating the Veteran was experiencing neck pain; and an April 2005 VA radiological report which reflects a normal cervical spine.  The Board is simply pointing out this relevant evidence to the physician providing the opinion and in no way limits his or her review of the record to this evidence alone.

In providing the requested opinion, the physician is informed that he or she may not base a negative opinion solely on the a lack of corroborating medical evidence during service.  Rather, the physician must consider and discuss the Veteran's statements as to the onset and progression of the claimed disability and deem such statements to be credible for purposes of the opinion.

If the physician is unable to provide the requested opinion without resorting to speculation, he or she should expressly indicate such and provide an explanation as to what, if any, additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

A new examination of the Veteran should only be performed if deemed necessary by the physician providing the requested opinion.

4.  The RO or AMC must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or AMC must review the examination report and medical opinions to confirm that they comply with the Board's remand directives.  If they do not, corrective action must be taken immediately.

6.  The RO or AMC should also undertake any other development it deems to be warranted.

7.  Then, the RO or AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

